Citation Nr: 1426651	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUE

Entitlement to service connection for a skin disorder.   



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to February 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was remanded by the Board in May 2010.  

In June 2010, VA notified the Veteran that he was scheduled for a hearing in July 2010.  In June 2010, however, the Veteran's representative notified VA that he wished to cancel the hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

The Board notes that since the May 2010 Board remand, numerous VA treatment records have been associated with the Veteran's claims file.  Although the Agency of Original Jurisdiction (AOJ) has not yet considered such evidence and the Veteran has not waived AOJ consideration, a review of those records indicates that they are either irrelevant or redundant of the evidence considered by the AOJ in a September 2008 statement of the case.  Thus, the Veteran will not be prejudiced by the Board's adjudication of his claim.

The Veteran's claim was initially limited to the question of entitlement to service connection for psoriasis.  However, the medical evidence also shows diagnoses of dermatitis and eczema.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a skin disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated May 2014 and VA medical records from September 2007 through September 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  The Veterans Benefits Management System contains two unrelated rating decisions.

The issue of entitlement to service connection for ischemic heart disease to include as secondary to herbicide exposure was raised in a June 2010 statement but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran served in Vietnam from August 1967 to August 1968.

2. The first objective evidence of psoriasis, dermatitis, or eczema appears more than 30 years after separation from service.  A skin disorder has not been shown by competent clinical, or competent and credible lay evidence, to be causally related to the Veteran's active service, to include exposure to any herbicides while serving in Vietnam. 


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In May 2007, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was readjudicated in September 2008.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  Service treatment records have been associated with the claims file and all identified and available treatment records have been obtained.  The Board notes that although VA treatment records indicate that the Veteran may have been receiving treatment for his skin disorder from a private dermatologist, those documents are not of record.  The Veteran is aware of the responsibilities he bears in developing his claims and he has not identified or submitted any private records or provided authorization for the VA to get the records.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

An etiological opinion was not warranted and therefore not obtained.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, although VA medical records since 2001 show a current skin disorder, there is no indication that it is associated with service.  The first diagnosis of record does not appear until approximately 30 years after separation from service and service treatment records and examinations are negative for a skin disorder.  Although the Veteran asserts that his disorder resulted from military service, mere conclusory lay statements are insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In light of the above, the Board is satisfied that the duties to notify and assist have been met.

The Board's May 2010 remand directives have been complied with.  The Board remanded the claim to afford the Veteran a hearing and, as described above, VA scheduled him for a hearing but he requested that it be withdrawn.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Principles and Analysis

The Veteran claims entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam.  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). Thus, a presumption of service connection arises for a Vietnam veteran who develops one of these conditions.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In this case, the Veteran served on the ground in the Republic of Vietnam and is therefore presumed to have been exposed to Agent Orange during such service.  The record, however, does not establish that the Veteran has been diagnosed with a disability listed as one of the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  In this regard, the Veteran has been diagnosed with dermatitis, eczema, and psoriasis.  These skin disorders are not disorders that may be presumed to be the result of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  As the skin disabilities for which the Veteran has been diagnosed with are not listed under 38 C.F.R. § 3.309(e), he is not entitled to service connection on a presumptive basis stemming from his exposure to herbicides in service.  The regulations governing presumptive service connection for herbicide exposure, however, do not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  

It is noted that the skin disorder listed for presumptive service connection secondary to Agent Orange exposure chloracne or other acneform disease, and it has to be shown within 1 year of the last exposure to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, chloracne has not been identified, and there is no credible or medical evidence of any skin disorder within 1 year of service separation.

In an October 2008 VA Form 9, the Veteran alleged that his skin disorder onset less than six months to a year after returning from Vietnam.  The Veteran returned from Vietnam in August 1968 but did not separate from service until February 1970.  Thus, he is essentially arguing that his skin disorder onset in service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here, the Veteran is competent to report when he first noticed changes in the appearance of his skin; however, the Board must evaluate the credibility of his assertions.  The Veteran's claim that his skin disorder onset during service is inconsistent with his service treatment records.  Notably, in a December 1969 separation examination, the Veteran denied a history of skin problems and the examiner noted normal skin.  In a February 1970 statement-made immediately before separation from service-the Veteran affirmed that his physical condition had not changed since December 1969.  Service treatment records and examinations are otherwise negative for skin problems.  Such evidence significantly undercuts the credibility of the Veteran's claim.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The 30-year gap between the Veteran's service and the first evidence of a skin disorder further corroborates the conclusion that his skin disorder is unrelated to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only evidence relating the Veteran's skin disorder to service is his lay assertions; however, determining the etiology of a disease is a complex question outside the scope of the Veteran's competence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's assertions of a nexus to service are of little probative value.  

Alternatively, in a June 2010 statement, the Veteran claimed that his skin disorder resulted from his service-connected acquired psychiatric disorder.  This too is unsupported.  The Board has reviewed all service treatment records and all VA medical records of file. The claims folder does not contain any competent evidence relating the Veteran's current skin diseases to his service-connected acquired psychiatric disorder, and neither the appellant nor his representative has presented, identified, or even alluded to the existence of any such opinion.  

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a skin disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


